Giegerich, J.
A motion is made by the defendants to
prefer this cause, and it is stated to be important for the interests of the city that a speedy trial be had. The summons and complaint were served on December 24,1902, and, thereafter, at least six several extensions of time within which to serve answers were obtained. On May 18, 1903, the answers were served with a notice of trial for the June term, and a further notice that a preference would be claimed and an application made to have the cause, set down for trial on June fifth. Meanwhile, and on May 29, 1903, the plaintiff demurred to a portion of the answer consisting of two separate defenses. Through an oversight the plaintiff’s default was noted at the opening of the term, which, however, was subsequently opened upon the consent of the corporation counsel, and the motion has now come on upon its merits. In his brief opposing the- motion, .the plaintiff’s attorney contends that the case was not properly at issue and is not properly on the calendar, and cannot be moved for a preference; and that he is entitled to have the issue of law raised by his demurrer tried before the issues of fact are brought on. From the investigation I have been able to make in the pressure of Special Term, and in the absence of any supporting brief from the defendants’ attorney, my conclusion is that the plaintiff’s contention is correct. The principle which controls this case is stated in Ostrander v. Conkey, 20 Hun, 423, as follows: “It may be added that the Code contemplates a notice of trial after the issues in the case have, according to the rights of the parties under due practice, been settled.” See also Clifton v. Brown, 27 Hun, 231; Romaine v. Bowdoin, 70 id. 366; Fisher v. Gunn,. 12 Misc. Rep. 207; Yates v. McAdam, 18 id. 295; Coler v. Lamb, 19 App. Div. 236. How section 964 of the Code of Civil Procedure defines an issue of fact as follows: “An issue of law arises only upon a demurrer. An issue of fact arises, in either of the following cases. * * * 3. Upon a material allegation of new matter, contained in the answer, not requiring a reply; unless an issue of law is joined thereupon.” As above shown, an issue of law has been joined *127on a portion of the new matter set up in the answer, and, therefore, as to such portion no issue of fact as yet has arisen and the case is not in condition to he noticed for trial. The motion to prefer must consequently be denied, with ten dollars costs to the plaintiff to abide the event.
Motion denied, with ten dollars costs.